DETAILED ACTION
This Office Action is responsive to the amendment filed on 4/19/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al, US2015/0166850, in view of Jones et al, US3360497.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
As discussed in the previous Action, Tse discloses a composition comprising a propylene-based polymer and an ethylene-based polymer (abstract), wherein said composition is used in the production of decals, corresponding to the claimed article (for claim 15) (¶0138). The prior art composition may further comprise pigments in an amount less than 30% by weight, overlapping the claimed range (for claim 18).
Tse does not particularly point to the production of a composition comprising the claimed amount of pigment.
Regarding new claim 18: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). As noted above, the prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amount of pigment in view of the teachings of Tse.
Regarding new claim 19: It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al, US2015/0038637, in view of Jones et al, US.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding new claims 18 and 19: As discussed in the previous Office Action, the composition of Tong may comprise pigments in an amount less than 95% by weight, overlapping the claimed ranges.
Tong does not particularly point to the production of a composition comprising the claimed amount of pigment.
The prior art range overlaps the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amount of pigment in view of the teachings of Tong, see In re Wertheim and In re Woodruff cited earlier in this Action.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Tse: Applicant argues that a prima facie case of obviousness was not established, alleging that the Examiner merely notes that the individual components of the claimed composition were individually known and then summarily concludes that it would have been obvious to combine them.
As discussed in the previous Office Action, Tse discloses a polyolefin-based composition comprising a blend of a propylene-based polymer and an ethylene-based polymer. Tse further teaches that a pigment may be added to said polyolefin-based composition. Jones teaches that phthalocyanine blue, corresponding to the claimed structure when M is copper, was known in the art to be a pigment suitable for use to color polyolefin compositions.
[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). As noted above and in the previous Action, Tse specifically teaches the addition of pigments to the composition of US2015/0166850 (¶0116, 0120). Given that a pigment is a compound added to a composition to impart a color, an ordinary artisan would reasonably infer that Tse acknowledges a desire to be able to change the color of the prior art composition.
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)" (MPEP § 2143.021). 
Contrary to applicant’s argument, the rejection of record does not allege that it would have been obvious to combine the prior art teachings merely because the individual components were individually known. Rather, the rejection states that given that 1) Tse teaches that the polyolefin-based composition can comprise pigments and 2) phthalocyanine blue was a known pigment for use in the polyolefins, it would have been obvious to one of ordinary skill in the art to modify the composition of Tse by adding phthalocyanine blue as a pigment. Such a modification could have been performed by known methods of incorporating an additive into the polymer mixture such as the mixing methods disclosed by Tse (¶0129-0132). Furthermore, the result of such a modification would have been predictable-the addition of phthalocyanine blue to the composition of Tse would have changed the color of the composition, dying it blue.
Regarding the argument that Jones does not teach the claimed elastomers: The rejection of record does not rely on the teachings of Jones to meet these limitations; arguments that Jones does not teach these limitation therefore are not persuasive as they do not address the rejection of record. Jones teaches that phthalocyanine blue is a pigment that is suitable for use in olefin-based polymers. As the composition of Tse is based on a propylene-based polymer and an ethylene-based polymer-both of which are olefin polymers-it is reasonably expected that phthalocyanine blue would be suitable as a colorant in the composition of Tse.
Regarding the claimed amount of dye: The rejection of record does not rely on the teachings of Jones for the amount of phthalocyanine dye; arguments that Jones does not teach this limitation therefore are not persuasive as they do not address the rejection of record.  As discussed earlier in this Action, Tse teaches that the amount of pigment is in a range overlapping the claimed range. It therefore would have been obvious to use the claimed amount of pigment in view of Tse; see In re Wertheim and In re Woodruff cited above. 
Applicant alleges that the claimed invention yields unexpected results.
Regarding the examples from the specification: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).
With regards to the claimed components: The claimed composition is required to contain a phthalocyanine dye and an olefin copolymer which is at least one of a propylene copolymer and an ethylene copolymer. Said propylene copolymer is required to meet specific limitations regarding its propylene content, ethylene/C4-C10 olefin comonomer content, diene content, heat of fusion, melting point, crystallinity as measured by DSC, and melt flow rate (230 °C, 2.16 kg). Said ethylene polymer is defined as an ethylene/C3-C10 olefin copolymer having specified values of crystallinity and Brookfield viscosity (177 °C). In contrast, applicant’s specification merely discloses that the commercial propylene polymers VistamaxxTM 6202 and VistamaxxTM 6502 were used as inventive examples; the specification does not provide sufficient information to determine whether these polymers fit all of the properties required of the claimed propylene polymer. The record therefore does not contain sufficient information to determine whether these polymers fall within the scope of the claims or are commensurate in scope with the claimed invention.
Furthermore, applicant’s specification teaches that propylene-based polymers are used for the inventive examples, but the comparative examples were prepared using a linear low density polyethylene (¶0072, 0078, 0080, 0081-0083). To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988). (MPEP § 716.01(b)). It is unclear whether any differences between the inventive and comparative examples are due to the invention as defined in the claims, or if they are merely the result of comparing two entirely different polymers-i.e., a polypropylene to a polyethylene.
With regards to the amounts of each component: Applicant’s specification teaches that the compositions tested in Examples 1-3 were prepared using 50, 60, 70, or 80% by weight phthalocyanine blue (¶0075, 0079, 0081); applicant’s examples 4 and 5 do not specify the amount of pigment added. In contrast, note that the independent claim does not recite any limitations regarding the amount of phthalocyanine compound present in the claimed composition. The claimed invention therefore reads on a composition wherein the amount of phthalocyanine dye is any value greater than 0 and less than 100% by weight. The cited examples therefore are not commensurate in scope with the invention as defined in the claims.
Regarding the rejection over Tong: Applicant argues that the prior art does not render the claimed invention obvious per the same reasons as addressed above with respect to the rejection over Tse. These arguments are not persuasive per the rationale outlined in paragraphs 18 to 29 of this Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765